ICJ_152_SanJuanRiver_NIC_CRI_2012-01-23_ORD_01_NA_00_EN.txt.                            INTERNATIONAL COURT OF JUSTICE


                             Reports of judgments,
                          ADVISORY OPINIONS AND ORDERS


                   CONSTRUCTION OF A ROAD IN COSTA RICA
                        ALONG THE SAN JUAN RIVER
                            (NICARAGUA v. COSTA RICA)


                             ORDER OF 23 JANUARY 2012




                                  2012
                           COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


             CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                   LE LONG DU FLEUVE SAN JUAN
                            (NICARAGUA c. COSTA RICA)


                          ORDONNANCE DU 23 JANVIER 2012




2 CIJ1029.indb 1                                            1/07/13 15:57

                                                Official citation :
                         Construction of a Road in Costa Rica along the San Juan River
                            (Nicaragua v. Costa Rica), Order of 23 January 2012,
                                            I.C.J. Reports 2012, p. 7




                                            Mode officiel de citation :
                        Construction d’une route au Costa Rica le long du fleuve San Juan
                           (Nicaragua c. Costa Rica), ordonnance du 23 janvier 2012,
                                             C.I.J. Recueil 2012, p. 7




                                                                                1029
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071143-2




2 CIJ1029.indb 2                                                                            1/07/13 15:57

                                                      23 JANUARY 2012

                                                          ORDER




                    CONSTRUCTION OF A ROAD IN COSTA RICA
                         ALONG THE SAN JUAN RIVER
                          (NICARAGUA v. COSTA RICA)




                   CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                         LE LONG DU FLEUVE SAN JUAN
                          (NICARAGUA c. COSTA RICA)




                                                      23 JANVIER 2012

                                                      ORDONNANCE




2 CIJ1029.indb 3                                                        1/07/13 15:57

                    7 	 ﻿




                                   INTERNATIONAL COURT OF JUSTICE

        2012                                        YEAR 2012
     23 January
     General List
      No. 152                                     23 January 2012


                                  CONSTRUCTION OF A ROAD
                                       IN COSTA RICA
                                 ALONG THE SAN JUAN RIVER
                                        (NICARAGUA v. COSTA RICA)




                                                     ORDER


                    Present : President Owada ; Vice-President Tomka ; Judges Koroma,
                               Simma, Abraham, Keith, Sepúlveda‑Amor, Bennouna,
                               ­Skotnikov, Cançado Trindade, Yusuf, Greenwood, Xue,
                                Donoghue ; Registrar Couvreur.


                        The International Court of Justice,
                       Composed as above,
                       After deliberation,
                       Having regard to Article 48 of the Statute of the Court and to Arti-
                    cles 31, 44, 45, paragraph 1, 48 and 49 of the Rules of Court,
                       Having regard to the Application filed in the Registry of the Court on
                    22 December 2011, whereby the Republic of Nicaragua instituted pro-
                    ceedings against the Republic of Costa Rica “for violations of Nicara-
                    guan sovereignty and major environmental damages on its territory”,
                    referring to “Costa Rica’s construction of a road running parallel . . . to
                    the southern bank of the [San Juan] river” and posing “[t]he most imme-
                    diate threat to the river and its environment” ;
                       Whereas on 22 December 2011 a certified copy of the Application was
                    transmitted to the Republic of Costa Rica ;

                    4




2 CIJ1029.indb 4                                                                                  1/07/13 15:57

                   8 	              construction of a road (order 23 I 12)

                      Whereas the Republic of Nicaragua has appointed H.E. Mr. Carlos J.
                   Argüello Gómez as Agent ; and whereas the Republic of Costa Rica has
                   appointed H.E. Mr. Edgar Ugalde Alvarez as Agent and H.E. Mr. Jorge
                   Urbina Ortega and Mr. Sergio Ugalde as Co-Agents ;
                      Whereas, at a meeting held by the President of the Court with the rep-
                   resentatives of the Parties on 19 January 2012, the latter expressed the
                   views of their respective Governments regarding the time-limits that
                   were necessary to prepare the first round of written pleadings ; whereas
                   H.E. Mr. Carlos J. Argüello Gómez, Agent of Nicaragua, indicated that
                   his Government would be in a position to file its Memorial in the case at
                   the end of 2012 ; and whereas H.E. Mr. Jorge Urbina Ortega, Co‑Agent of
                   Costa Rica, expressed his Government’s agreement to such a time‑limit,
                   as long as Costa Rica was afforded an equivalent time‑limit for the filing
                   of its Counter‑Memorial ;
                       Taking into account the agreement of the Parties,
                       Fixes the following time‑limits for the filing of the written pleadings :

                     19 December 2012 for the Memorial of the Republic of Nicaragua ;
                     19 December 2013 for the Counter‑Memorial of the Republic of Costa
                   Rica ; and
                     Reserves the subsequent procedure for further decision.

                      Done in English and in French, the English text being authoritative, at
                   the Peace Palace, The Hague, this twenty‑third day of January, two thou-
                   sand and twelve, in three copies, one of which will be placed in the
                   ­archives of the Court and the others transmitted to the Government of
                    the Republic of Nicaragua and the Government of the Republic of Costa
                    Rica, respectively.

                    (Signed) Hisashi Owada,
                   	President.
                                                                (Signed) Philippe Couvreur,
                                                                              Registrar.




                   5




2 CIJ1029.indb 6                                                                                    1/07/13 15:57

                   printed in france



                                       ISSN 0074-4441
                                       ISBN 978-92-1-071143-2




2 CIJ1029.indb 8                                                1/07/13 15:57

